Citation Nr: 0108985	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from June 1993 to March 
1995.  Prior thereto, he had served service for five months 
and 19 days in 1988-1989 and for two weeks in June 1990 for 
active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that determination, the RO denied the appellant's claim 
seeking service connection for a personality disorder.  The 
appellant filled a notice of disagreement, noting that he was 
claiming service connection for a mental disorder related to 
depression.  Thereafter, the RO arranged for the appellant to 
undergo a mental evaluation.  Upon receiving and reviewing 
the results of the psychological examination, the RO issued a 
statement of the case denying service connection for a mental 
disorder.  The appellant disagreed and this appeal ensued.

FINDINGS OF FACT

1. Personality disorder with schizoid traits and alcoholism 
were diagnosed in-service.

2. The appellant's psychiatric symptomatology is the result 
of a personality disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder are not met. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.303(c), 3.303(d), 4.9, 4.127; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist the appellant in the development 
of his or her claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
properly arranged a psychological evaluation for the 
appellant and associated the results of the examination in 
the claims file.  By virtue of the statement of the case, the 
appellant and his representative were given notice of medical 
evidence and the regulations pertinent to the determination 
of this claim.  In addition, the RO made reasonable efforts 
to obtain relevant records and associated them with the 
claims file.  Thus, the Board finds no further areas of 
development that would be fruitful in deciding this claim and 
that the RO has substantially met developmental requirements.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence shows that the appellant underwent psychiatric 
evaluation in-service and was found to have a personality 
disorder with schizoid traits.  Under the laws and 
regulations of the VA, service connection cannot be granted 
for personality disorders.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior or chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  38 C.F.R. 
§ 3.303(c).  The regulations state that explicitly that 
personality disorders will not be considered as disabilities 
under the terms of the ratings schedule.  38 C.F.R. §4.9, 
4.127.

Service medical records for the appellant indicate that a 
personality disorder with schizoid traits was diagnosed in 
March 1995.  The in-service psychological evaluation found a 
deeply ingrained personality disorder.  His service records 
note that separation was caused by alcohol rehabilitation 
failure.  Even so, the Board notes that the appellant made 
significant progress in addressing his alcoholism through 
group therapy.

Current medical records demonstrate that the appellant has 
been involved in group therapy for depression and alcoholism.  
He underwent a VA psychological evaluation in August 1999, 
which was arranged by the RO, in order to establish a 
relationship between his current mental illness and his in-
service personality disorder with schizoid traits.  The 
psychological examination revealed that a personality 
disorder was diagnosis.  The psychologist stated, after he 
examined the claims file, that the appellant had a mental 
illness which was lifelong in origin.  The psychologist found 
that the appellant's personality disorder diagnosis was valid 
and found no evidence to conclude that his current mental 
problems were not related to longstanding limitations that 
preceded the appellant's military service.  Furthermore, the 
examination revealed no significant acquired psychopathology 
and described his mental illness as longstanding that 
preceded his military service. 

As stated previously, further development is not indicated.  
The veteran has been evaluated by competent psychiatric 
experts in and out of service who have concluded that the 
source of his difficulties is a personality disorder.  This 
information has been conveyed to the veteran and his 
representative.  There is no competent evidence that the 
veteran has a neurosis, a psychoneurosis, or a psychosis.  
There is no conflict in the evidence needing to be 
reconciled.  The appellant has had the opportunity to 
challenge the adverse medical opinions in the record.   The 
RO has considered post-service evidence and has explained the 
reasons for its unfavorable disposition.  Substantial 
compliance with the Veterans Claims Assistance Act of 2000 
has been accomplished.  




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

